Order and judgment (one paper) of the Supreme Court, New York County (Stephen Crane, J.), entered October 18, 1989, which dismissed a CPLR article 78 petition seeking to annul, as arbitrary and capricious, a final determination of respondent Department of Social Services which denied petitioner reenrollment as a participating Medicaid provider and terminated his enrollment, unanimously affirmed, without costs.
Petitioner’s reenrollment in the Medicaid panel was denied after peer review of 10 of petitioner’s patient charts, which identified six deficiencies in services provided by petitioner. Petitioner now claims that he has a right to a full plenary hearing pursuant to 18 NYCRR part 515 and his constitutional property rights. This contention has been repeatedly rejected (see, e.g., Winyard v Perales, 161 AD2d 317 [1st Dept]; see also, Medecorp Labs. v Perales, 89 Civ 7320 [SD NY, Apr. 24, 1990], 1990 US Dist Lexis 4772).
We have reviewed petitioner’s other arguments and find them to be without merit. Concur&emdash;Kupferman, J. P., Milonas, Ellerin, Wallach and Rubin, JJ.